DETAILED ACTION
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 9-15 are objected to (wherein claims 10-13 inherit their objections due to their dependencies) because of the following informalities:  
In claim 7, line 2, it is suggested that “the respective lateral end portion” be changed to --respective lateral end portions--.  
In claim 9, line 4, it is suggested that “the seal” be changed to --the seals-- or --their respective seal-- to refer to the seals that the first and second transverse elements are recited in claim 1 as respectively forming with the first extension.
In claim 14, line 2, it is suggested that “the seal” be changed to --the seal on the first extension-- to clarify that it is one of the seals made between the first extension and the transverse elements rather than the seal made with the gate seat.
In claim 15, line 2, “a gate” should be changed to --the gate-- because the structure is antecedently introduced in claim 1.
In claim 15, second to last line, “the lip secured” should be changed to --the lip is secured--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sidler (US 2018/0252322).
Regarding claim 1, Sidler discloses in Figs. 1-4, a knife gate valve for flow along a flow path, the knife gate valve comprising: 
a body structure 11 that includes a gate passage and defines a fluid aperture 14 that includes the flow path; 
a gate 15 disposed to move within the gate passage between open and closed positions to selectively open or close the fluid aperture; 
a gate seat 23 that extends from a first extension (comprising a first one of legs 23’’) on a first side of the gate passage, around a portion of the fluid aperture 14, to a second extension (comprising a second one of legs 23’’) on a second side of the gate passage, the gate seat 23 being configured to engage a free end and lateral edges of 
a first transverse element (comprising a first one of seals 21, or a first one of seals 22) formed of resilient material, the first transverse element extending laterally across the gate passage to form a seal with a first side of the gate 15 and with the first and second extensions 23’’ of the gate seat 23; and 
a second transverse element (comprising a second one of seals 21, or a second one of seals 22) formed of resilient material, the second transverse element extending laterally across the gate passage to form a seal with a second side of the gate 15, opposite the first side relative to the flow path, and with the first and second extensions 23’’ of the gate seat 23.  
Regarding claim 2, Sidler discloses in Figs. 1-4 that the gate seat 23 includes an integrally formed seat body that includes the first and second extensions 23’’; and wherein each of the first and second transverse elements contacts the seat body 23 at the first and second extensions 23’’ to form the seal (paragraphs 32 and 34).  
Regarding claim 3, Sidler discloses in Figs. 1-4 that each of the first and second extensions 23’’ is configured to form a respective extended seal with a respective one of the lateral edges of the gate 15 (paragraphs 32 and 34); wherein each of the first and second extensions 23’’ exhibits a narrowed portion (labeled “33” in Fig. 4) along the extended seal, relative to a width dimension parallel to the flow path; and wherein the first and second transverse elements interlock with the gate seat 23 along the narrowed portion of the first and second extensions (at least because the transverse elements 21, - 30 -QB\55154601.1
Regarding claim 16, Sidler ‘322 discloses in Figs. 1-4 a sealing assembly for a knife gate valve that includes valve bodies 12, 13 that define a fluid aperture 14 and further includes a gate 15 configured to slidably move between the valve bodies 12, 13 to selectively block the fluid aperture 14, the sealing assembly comprising: 
a gate seat 23 that includes a U-shaped seat body configured to sealingly engage edges of the gate 15 at the fluid aperture 14 (paragraphs 32 and 34), with a base portion 23’ that is configured to extend around a portion of the fluid aperture 14, and first and second extensions 23’’ on opposing sides of the base portion 23’ that are configured to extend on opposing sides of the fluid aperture 14; 
a first transverse element (comprising a first one of seals 21, or a first one of seals 22) formed from rubber material (wherein the polyurethane disclosed in paragraph 26 is understood to be a synthetic rubber) and configured to sealingly engage a first face of the gate 15 and to extend laterally across the gate 15 to overlap with, and form a seal with, a first side of each of the first and second extensions 23’’ (as shown in Figs. 3-4 and disclosed in paragraphs 32 and 34); and 
a second transverse element (comprising a second one of seals 21, or a second one of seals 22) formed from rubber material (wherein the polyurethane disclosed in paragraph 26 is understood to be a synthetic rubber) and configured to sealingly engage a second face of the gate 15 and to extend laterally across the gate 15 to overlap with, and form a seal with, a second side of each of the first and second .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 and 18 (as understood: 15) are rejected under 35 U.S.C. 103 as being unpatentable over Sidler (US 2018/0252322, hereinafter Sidler ‘322) in view of Sidler (US 2010/0224815, hereinafter Sidler ‘815).
Regarding claim 15, Sidler ‘322 discloses in Figs. 1-4 that the first transverse element includes a contact surface for a gate 15.  
Sidler ‘322 lacks teaching that the first transverse element includes a channel opposite the contact surface, and a lip extending away from the channel, opposite the contact surface from the gate; and the knife gate valve further comprising: a scraper body that extends along the first transverse element outside the channel and extends between the gate and the lip, with the lip secured against the body structure by the scraper body.  
Sidler ‘815 teaches in Figs. 1-4 transverse elements 21 wherein each transverse element 21 includes a contact surface (comprising the face extending from one sealing lip 23 to the other lip 23) for a gate 15, a channel 27 opposite the contact surface, and a lip 26 extending away from the channel 27, opposite the contact surface from the gate 15; and the knife gate valve further comprising: a scraper body 22 that extends along the first transverse element 21 outside the channel 27 and extends between the gate 15 and the lip 26, with the lip 26 secured against the body structure 13 by the scraper body 22.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transverse elements disclosed by Sidler ‘322 to each include a channel opposite the contact surface and a lip extending away from the channel as a part of a natural shape of the 
Regarding claim 18, Sidler ‘322 discloses in Figs. 1-4 that each of the first and second transverse elements includes: a main body with a contact surface configured to form a seal with the first or second faces of the gate 15, respectively.
Sidler ‘322 lacks teaching that each of the first and second transverse elements includes first and second lips extending from opposite sides of the main body, opposite the contact surface, and first and second sets of scrapers, each of the scrapers being configured to seat against the main body of a respective one of the first or second transverse elements and against a respective one of the first or second lips of the respective first or second transverse elements, to secure the first and second lips against a respective one of the valve bodies.  
Sidler ‘815 teaches in Figs. 1-4 transverse elements 21 wherein each transverse element 21 includes a main body with a contact surface (comprising the face extending from one sealing lip 23 to the other lip 23) for a gate 15, each of the first and second transverse elements 21 includes first and second lips 26 extending from opposite sides of the main body, opposite the contact surface, and first and second sets of scrapers 22, each of the scrapers 22 being configured to seat against the main body of a respective one of the first or second transverse elements 21 and against a respective one of the first or second lips 26 of the respective first or second transverse elements 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transverse elements disclosed by Sidler ‘322 to each include lips opposite the contact surface and extending away from main body as a part of a natural shape of the transverse element that forces it against the gate, as Sidler ‘815 teaches (Figs. 2-3), and to include scrapers adjacent to the main bodies and lips as Silder ‘815 teaches (paragraph 15) to maintain a clean surface on the gate so that the transverse element can properly seal against the gate.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sidler ‘322 in view of Reeves et al. (US 2004/0217319).
Regarding claim 16, alternatively to the polyurethane disclosed by Sidler ‘322, Reeves teaches in Figs. 1-3 first and second transverse elements 140 that seal against a gate 110, wherein the transverse elements 140 are formed from rubber, including synthetic rubbers such as EDPM (paragraph 19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second transverse elements disclosed by Sidler ‘322 to seal against the gate to be formed of rubber to provide a material suitable to seal against the gate, such as EDPM and the other synthetic rubbers taught by Reeves (paragraph 19), which are interpreted as have good wear resistance like the polyurethane disclosed by Sidler, while also being flexible .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sidler ‘322 in view of Reeves, as applied to claim 16 above, and further in view of Sidler ‘815.
Regarding claim 18, Sidler ‘322 discloses in Figs. 1-4 that each of the first and second transverse elements includes: a main body with a contact surface configured to form a seal with the first or second faces of the gate 15, respectively.
Sidler ‘322 lacks teaching that each of the first and second transverse elements includes first and second lips extending from opposite sides of the main body, opposite the contact surface, and first and second sets of scrapers, each of the scrapers being configured to seat against the main body of a respective one of the first or second transverse elements and against a respective one of the first or second lips of the respective first or second transverse elements, to secure the first and second lips against a respective one of the valve bodies.  
Sidler ‘815 teaches in Figs. 1-4 transverse elements 21 wherein each transverse element 21 includes a main body with a contact surface (comprising the face extending from one sealing lip 23 to the other lip 23) for a gate 15, each of the first and second transverse elements 21 includes first and second lips 26 extending from opposite sides of the main body, opposite the contact surface, and first and second sets of scrapers 22, each of the scrapers 22 being configured to seat against the main body of a respective one of the first or second transverse elements 21 and against a respective one of the first or second lips 26 of the respective first or second transverse elements 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transverse elements in the combination of Sidler ‘322 and Reeves to each include lips opposite the contact surface and extending away from main body as a part of a natural shape of the transverse element that forces it against the gate, as Sidler ‘815 teaches (Figs. 2-3), and to include scrapers adjacent to the main bodies and lips as Silder ‘815 teaches (paragraph 15) to maintain a clean surface on the gate so that the transverse element can properly seal against the gate.
Allowable Subject Matter
Claims 4-6, 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and 9-14 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fails to disclose or render obvious, in combination with the other limitations recited:
regarding claim 4, the first transverse element includes a first contact surface configured to form the seal with the first side of the gate, and a first 
regarding claim 9, a first bridge element positioned along the first extension, and wherein the first and second transverse elements form the seal with the first extension via contact with the first bridge element.  
regarding claim 17, each of the first and second transverse elements includes an elongate channel configured to extend laterally along the gate and receive, in one or more lateral end portions of the elongate channel, one or more protrusions that are formed in a respective one of the valve bodies; and - 33 -QB\55154601.1
regarding claim 19, the valve body having a transverse recess and a plurality of protrusions within the transverse recess, wherein each of the protrusions are configured to be inserted into a channel of the transverse element when the transverse element is received in the transverse recess.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	

/KEVIN F MURPHY/Primary Examiner, Art Unit 3753